Whitman, Judge,
concurring specially. I concur specially in the opinion of affirmance in this case. While I regard as sound the view of the law on the question involved as set forth in the majority opinion case of Freeman v. Martin, 116 Ga. App. 237 (156 SE2d 511), in which I concurred and as set forth in the dissenting opinion in Stukes v. Trowell, 119 Ga. App. 651 (168 SE2d 616), in which I concurred, and also as set forth in the writer’s opinion in Davis v. Ferrell, 118 Ga. App. 690 (165 SE2d 313), nevertheless, I now deem as binding and controlling the majority opinion in Stukes v. Trowell, supra, and the opinion in Trussell v. Lawrence, 120 Ga. App. 39 (169 SE2d 611), for the reason that petitions for writ of certiorari in these cases were denied by the Supreme Court of Georgia and in the petitions the authorities of both the Supreme Court and this Court on the question involved were fully presented and reviewed.